Citation Nr: 0401266	
Decision Date: 01/14/04    Archive Date: 01/22/04	

DOCKET NO.  98-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder has been received. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to March 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of April 1998 
and May 2000 by the Louisville, Kentucky Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In the April 
1998 decision, the RO held that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder had not been received.  
In the May 2000 decision, the RO denied the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in December 1994; the Board's decision was 
affirmed by the United States Court of Veterans Appeals 
(Court) in October 1996.  

2.  Evidence received since the prior denial of service 
connection for a psychiatric disorder bears substantially and 
directly on the issue at hand but is cumulative and redundant 
and is not so significant that it must be considered in order 
for the Board to fairly decide the merits of the claim.  

3.  The evidence of record does not establish that the 
veteran currently has PTSD as a result of military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the prior final disallowance of 
service connection for a psychiatric disorder other than PTSD 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

While the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted during the pendency of the veteran's appeal 
pertaining to his claim to reopen, the Act explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Moreover, as the veteran has not 
identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the veteran's submission of new and material 
evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  In addition, in February 2001 the RO 
sent the veteran a letter to provide information required by 
the new law.  The letter discussed the evidentiary 
requirements for establishing entitlement to service 
connection.  It advised him of the extent to which medical 
records were necessary to support service connection claims.  
The letter explained that he was free to submit evidence on 
his own but that VA would obtain it for him if he identified 
the provider(s) and signed release forms, which were 
enclosed.  He was given specific information concerning the 
evidence already of record and the evidence that had been 
requested.  

The veteran filed his claim to reopen the issues of 
entitlement to service connection for right rib fractures 
prior to August 2001.

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In December 1994, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that a psychiatric disorder was not shown in 
service and a psychiatric disorder was not related to his 
active military service.  The Board's decision was affirmed 
by the United States Court of Appeals for Veterans Claims in 
October 1996.  Therefore, that decision is final.  
38 U.S.C.A. § 7104.  A claim that is final may be reopened 
through the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The veteran's service medical records were not considered at 
the time of the Board's 1994 decision.  National Personnel 
Records Center (NPRC) found that they had been destroyed in a 
fire at that facility in 1973.  Alternate information sources 
include morning reports, daily sick reports, and commander's 
reports, were considered which show that the veteran had 
extended periods of hospitalization at Camp Stewart in 1950 
and at Fort Gordon, Georgia, in December 1950 and in 1951, 
and that in March 1951 the veteran was discharged from 
service on the basis of disability that had preexisted 
service, the nature of which was not reported.  

Also considered by the Board in 1994 included private medical 
records from O. W. Hoffman, M.D., that describe treatment of 
the veteran from May 1960 until 1983.  In May 1960, the 
veteran complained of epigastric discomfort and stated that 
he had been discharged from service because of "nerves" and a 
"nervous stomach."  Subsequent entries refer to complaints of 
gastrointestinal problems and nervousness.  

At a June 1991 VA psychiatric examination, the veteran stated 
that he had been troubled by nervousness throughout the years 
since service and that he experienced gastrointestinal 
symptoms when he was nervous.  He stated that he had been 
hospitalized for essentially the same symptoms in service.  
The diagnosis was generalized anxiety disorder with some 
gastrointestinal somatization.  Thereafter, the veteran was 
treated by a private practitioner beginning in 1989 for 
depression.  In November 1992, statements from four 
individuals related that the veteran had not experienced 
nervousness before service but was nervous when he returned 
from service.  

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, include a VA hospital report dated in October and 
November 1995, at which time the veteran reported that his 
psychiatric symptoms included depressive episodes that had 
been present since he was in military service.  The 
psychiatric diagnoses included major depression, without 
psychotic features, and PTSD.  

VA outpatient treatment records dated from October 1995 
through March 2003 report anxiety and dysthymia.  The veteran 
underwent a VA psychiatric examination in April 2002, at 
which time he related that he had been hospitalized twice in 
service for symptoms that included throwing up repeatedly.  
He stated that he lost 50 pounds.  He related that he had had 
a hard time adjusting to military life and was criticized 
constantly during training.  He reported problems with 
feeling keyed up, difficulty concentrating, and his mind 
going blank for many years.  The Axis I diagnoses were mild 
dementia, recurrent depression, and generalized anxiety 
disorder.  The examiner opined that the veteran had not 
developed a psychiatric disorder during military service.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Therefore, in order to constitute new and material evidence 
for the purpose of reopening the claim, the evidence received 
since the Board decision in 1994 must tend to show that the 
veteran has a psychiatric disorder that is related to his 
military service.  

The additional medical records received since the 1994 Board 
decision are new in the sense that they did not exist at the 
time of the prior decision and have not previously been 
reviewed by VA decision makers.  However, the VA treatment 
and examination records date from many years after service 
and do not shed any additional light on the question of 
whether a chronic psychiatric disorder was present before 
1960.  Nor do the records contain any medical opinion that 
would serve to link current post service psychiatric 
disability to service; to the contrary, the opinion expressed 
by the VA psychiatric examiner in 2002 is adverse to the 
veteran's claim.  The veteran's own self-reported medical 
history parallels that made at the time of his prior claim 
and has no value as evidence in any absence of medical 
corroboration, which has not been received.  Evidence 
documenting the existence of a post-service psychiatric 
disorder is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the Board finds that the regulatory requirements 
that define new and material evidence for the purpose of 
reopening a previously denied claim have not been satisfied.  
In the absence of new and material evidence, the Board may 
not consider the merits of such claim.

II.  PTSD

The VCAA was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA requires that VA notify the claimant of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence VA will obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, in February 2001 the RO sent the veteran 
a letter to provide information required by the new law.  The 
letter discussed the evidentiary requirements for 
establishing entitlement to service connection.  It advised 
him of the extent to which medical records were necessary to 
support service connection claims.  The letter explained that 
he was free to submit evidence on his own but that VA would 
obtain it for him if he identified the provider(s) and signed 
release forms, which were enclosed.  He was given specific 
information concerning the evidence already of record and the 
evidence that had been requested.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

It should be noted that the veteran's service department 
medical records are not available, having been destroyed in a 
fire at a Government records-storage facility in 1973.  The 
Court has held that when crucial Government-held evidence 
such as service medical records is destroyed or otherwise 
unavailable, the Government has a heightened duty to assist 
and to resolve reasonable doubt in the claimant's favor.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although 
previous attempts to secure the veteran's service medical 
records, in response to the veteran's reply to the February 
2001 VCAA notification letter, the RO made still another 
attempt, which was again unsuccessful.  Given the number and 
thoroughness of prior efforts to obtain service department 
medical records, the Board believes that there is no 
reasonable possibility that further efforts to locate them 
would be fruitful and that such efforts are not required by 
the VCAA or by the heightened duty to assist under O'Hare.  

The record further reflects that the relevant post service 
medical evidence has been developed to the extent possible.  
To the extent that the Board can ascertain, there is no 
additional medical evidence that might be obtained.  VA is 
not required under the VCAA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In light of the foregoing, the Board finds that the VA has 
satisfied the notification and duty to assist provisions of 
the new law and that no further actions pursuant to the VCAA 
need to be undertaken.  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).

According to service department records, the veteran did not 
serve outside of the continental United States.  He received 
no awards and decorations reflecting participation in combat.  

The evidence summarized above contains no reference to PTSD 
until October 1995, when the veteran was admitted to a VA 
hospital with a chief complaint of nightmares and flashbacks.  
The onset of his problems dated to sometime in the mid-1980s, 
when his family noticed that he was becoming more depressed 
and agitated and was having problems working full days.  It 
was noted that within the year previous to hospitalization, 
there had been four deaths of family members or friends.  
These culminated in the symptoms which he presented with on 
admission.  The Axis I diagnoses included PTSD, with 
depression and anxiety.  

The veteran contends that the stressor for PTSD consisted of 
"breaking down" with nerves while on the drill field during 
basic training.  

At the April 2002 VA psychiatric examination, the examiner 
concluded that a diagnosis of PTSD was not supported as the 
veteran did not meet the diagnostic criteria.  The examiner 
stated that the veteran's psychiatric symptoms were better 
explained by other diagnosed conditions.  He indicated that 
the evidence showed that the veteran made a poor adjustment 
to the rigors of military life, but that this did not qualify 
as a stressor of the severity needed for a PTSD diagnosis.  
The Axis I diagnoses were mild dementia, depression, and 
generalized anxiety disorder.  

The medical record as described herein does not document a 
current diagnosis of PTSD.  Although a PTSD diagnosis was 
recorded during the 1995 hospitalization, that diagnosis was 
not related to the veteran's military service.  In the 
absence of competent medical evidence showing that the 
veteran presently has PTSD that is related to his military 
service, there is no basis for the granting of service 
connection.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against a finding that the veteran has 
PTSD as a result of his military service.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim for service 
connection for a psychiatric disorder other than PTSD has not 
been submitted, and the appeal is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



